IF an appeal to the Circuit Court from the judgment of a justjcej pe dismissed by the appellant in vacation under the *179statute of 1834, before the defendant has appeared, the appellant is not subject to the payment of a docket-fee. And the mere entry in the case, of an attorney’s name for the defendant on the issue-docket, is not an appearance.
As the amount in controversy in such case (relative to the allowance of a docket-fee) is less than 20 dollars, the Supreme Court has no jurisdiction of the cause.